Citation Nr: 1639275	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased evaluation for a chronic acquired psychiatric disorder, diagnosed as anxiety disorder not otherwise specified (NOS), with mixed anxiety and depressive features, with nicotine dependence, initially rated                       30 percent, then increased to 50 percent as of May 20, 2016.

2. Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1967 to May 1968.

This case is before the Board of Veterans' Appeals (Board) from rating decisions  of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.    

Both chronic acquired psychiatric and hearing loss disorders were increased during pendency of the appeal, to present level.  Given the Veteran did not indicate satisfaction with the result, claims for further compensation remain.  See A.B. v. Brown, 6 Vet. App. 35 (1993).    

The Board also refers to the RO as Agency of Original Jurisdiction (AOJ) an August 2016 formal claim for nonservice-connected pension.  

The issue of an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the rating period, since April 3, 2009, the Veteran has experienced symptoms equating to occupational and social impairment with reduced reliability and productivity from his chronic anxiety disorder (with nicotine dependence), but not symptoms of such severity, frequency and duration that they equate to social and occupational impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish a 50 percent initial rating for an acquired psychiatric disorder, from              April 3, 2009 to May 19, 2016.  38 C.F.R. §§ 1155, 5103, 5103A, 5107(b)              (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2016).  

2. The criteria are not met for an evaluation higher than 50 percent since May 20, 2016.  38 C.F.R. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2016).  VCAA notice consistent with 38 U.S.C.A.                   § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). 

Regarding the claim being decided for increase for psychiatric disorder, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to this "downstream element." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is the case here, in that the underlying claim for service connection has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary.

Moreover, proper action has been undertaken to comply with the duty to assist           the Veteran through obtaining records of VA outpatient treatment, and arranging  for him to undergo VA Compensation and Pension examination.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The Veteran provided lay witness statements on his behalf.  He declined the opportunity for a hearing in this matter.  There is no indication of further relevant evidence to obtain.  Moreover, the record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.  The Board           will adjudicate the claim on the merits. 

Applicable Law and Regulations 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The Veteran's service-connected disability was characterized by the RO as a chronic acquired psychiatric disorder, diagnosed as anxiety disorder NOS, with mixed anxiety and depressive features, with nicotine dependence.  The 50 percent evaluation is assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413,          which pertains to unspecified anxiety disorder.  Pursuant to this DC, VA's General Rating Formula for Mental Disorders applies to rate the Veteran's condition.  
According to VA's General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment,           and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

Factual Background and Analysis

Review of factual history, shows that in a June 2009 letter a VA psychiatrist indicated the Veteran had been under treatment at a VA facility since February of that year, the Veteran described emotional and physical abuse during boot camp and on ship while in the Navy.  The Veteran endorsed nightmares, avoidant behavior, detachment, restricted range of affect, difficulty falling asleep, irritability, hypervigilance, and exaggerated startle response.  According to this psychiatrist, the Veteran had been diagnosed and treated for posttraumatic stress disorder (PTSD).  

VA outpatient records include an October 2009 social worker's note that found the Veteran was "clear-headed" and denied suicidal ideation.  He was married for            35 years but there were difficulties, and he had a good relationship with family.    He was alert and well-oriented, pleasant and easily engaged in conversation, and appeared to have a good support system of friends and family, without obstacles to returning home.  An April 2010 mental health treatment note indicates the Veteran presented as conversant and described anxiety, disturbing nightmares related to his military experiences.  He recalled having had an anxiety attack that morning, with difficulty breathing.  He indicated difficulty establishing his VA claim.  Then in June 2010 he reported anger regarding reminders of service, but some progress regarding personal health issues.  The Veteran presented alert and oriented, with normative speech, affective range broad, mood somewhat tense and anxious, thinking logical and goal directed.  No evidence of a thought disorder was apparent, nor perceptual distortions, delusions or hallucinations.  He denied suicidal and homicidal ideation.  He evidenced good insight and judgment.  The assessment                 at that point by VA psychologist, was moderate PTSD symptoms.  

In his August 2010 statement, the Veteran described what he indicated were symptoms of PTSD.  He stated having had painful memories, nightmares, auditory hallucinations, and sleep difficulties with nightmares.  

At the January 2011 VA Compensation and Pension examination, the Veteran stated that the effect of the physical and mental abuse during his military service ostensibly resulted in "failure all of his life...."  He stated that he had been a failure in his marriage, his ability to conform with authority, and being successful.  He admitted to always feeling depressed, anxious, and manifesting and experiencing symptoms of PTSD.  He presented with a statement as to having dreams, his girlfriend "waking up with bruises on her face."  He had memories and images from service.  He was always trying to put it out of his mind and he said whatever he tried could not get rid of it.  He was always anxious, suspicious of people around him.  Some days he had panic attacks, and felt like he was suffocating, unable to breath and his heart went fast.  He tried to avoid watching violence on TV and avoid talking about the subject of violence.  He could not sustain confrontation generally speaking.  He got shaky inside and dizzy and in cold sweats.  He would describe jumping when hearing loud bangs, and around people speaking loud.  All of a sudden he would get the feeling that something bad would happen to him.  He stated he was always afraid that somebody would attack him.  He tried to drink one to two beers, no more, at a time, to avoid going back to self-medicating with alcohol.  He was trying hard to stay calm but could not because was always thinking of one event or another.  He would get distracted because of the memories and the vivid images.  He was unable to concentrate with a poor memory because most of the time he got absorbed in reliving the experience.  Thinking about what happened to him made him get extremely angry and nervous.             

The Veteran stated he was always "keyed up, on edge," always irritated, and had problems falling asleep and sleeping well because he was "always fighting in my dreams."  He was reportedly always on guard watching his surroundings and expecting that someone would attack him.  

Addressing educational and employment history, the Veteran had a 10th grade education.  The Veteran stated that he failed "at so many jobs from carpet cleaning to cement plant to lumber yard.  Every job was only two to three weeks."  He stated that he had to stop working because of anxiety and inability to sustain confrontation.  He was unable to interact properly with supervisors at his jobs.            The Veteran had recently gone to jail for assault and battery, and his son filed charges against him.  The son had accused the Veteran of trying to stab him               [as indicated in a later evaluation, the Veteran has stated a different version             of events].  

On mental status interview, the Veteran was well-groomed and casually dressed with adequate personal hygiene.  Gait and posture were normal.  There were no involuntary movements.  On occasion he would rub his hands together, tapping the floor with his feet.  No bizarre behavior, no specific mannerism.  Speech was normal in process, overproductive.  No latency.  The Veteran stated that his mood was "nervous, sad."  Affect was intense, anxious.  Denied homicidal or suicidal ideation.  Thought process was goal-directed most of the time; however, he got distracted and would jump from one incident to another while he was discussing the way he was treated in boot camp and while he was serving on the ship.  Thought content was not delusional.  It was congruent to the context of the interview.                He was preoccupied and focused with the description of the humiliation and harassment he claimed while he was in the military.  Insofar as cognitive skills, the Veteran was oriented to person, place and date.  Attention and concentration were slightly impaired.  Immediate recall was slightly impaired.  Short-term memory showed some impairment.  Long-term memory was intact.  Insight into the nature of his illness and judgment was intact.  Abstract thinking was not concrete.  Fund of knowledge was satisfactory.  

The diagnostic impression was PTSD, with significant anxiety symptoms.  The examiner's conclusion and discussion observed that the Veteran was still reliving the fear of hostile activities related to service.  He was experiencing symptoms of PTSD related to what he claimed was a bad traumatic experience he suffered from during his boot camp training and his service on the U.S.S. Constellation.  The Veteran also ruminated and was preoccupied with intrusive thoughts, perceptions and vivid memories related to that period of time.  He relived the experience and had hyperactive arousal symptoms and significant anger problems.  He would startle very easily.  He was experiencing panic attacks and anxiety symptoms.  He was trying to avoid any reminders that related to his service but stated that although he worked hard to put it out of his mind, it was always there.  Sometimes he felt detached and numb, avoided people, places, news, television, any programs that related to violence in an attempt to avoid any reminders.  His work history had not been that successful.  He mentioned that every time he tried to work his working periods were only two to three weeks.  His marriage was not in his view successful.  He had legal problems related to an altercation.  According to the examiner, under the then-applicable criteria of the DSM-IV, the Veteran had a Global Assessment of Functioning (GAF) score of 55, which reflected the impairment he had due to his anxiety disorder that was comorbid illness of the PTSD.  The Veteran's ability to handle his own funds was intact.

Re-examination in January 2013 (by an independent contractor psychologist using VA provided database questionnaire (DBQ)) indicated a diagnosis of anxiety disorder NOS with mixed anxiety and depressive features.  Estimated level of impairment:  occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.               The examiner found no other mental disorder had been diagnosed.  Regarding post-military history, according to the examiner, the Veteran's social interaction considered "currently mostly inappropriate."  The examiner stated, the Veteran had been married four times, was in divorced status after a 30 year marriage, although his ex-wife accompanied him to the examination.  He lived with his cousin.  He prepared his own food and took care of himself although he planned to claim for aid and attendance.  He had one son and stated that his son had a drug dependence and while trying to give that up, there had been problems in their relationship, the Veteran having been arrested when his son accused him of attacking him.  The Veteran's son now lived in a different state and the Veteran did not see him regularly but they did talk.  The Veteran stated that he had few positive relationships and did not have any close friends.  

Regarding occupation, following military service he never managed to work in any job for a long time, the longest was for 18 months.  He could not get along with anyone.  He stated that he only wanted to be by himself and used alcohol heavily during that time.  He stated he was unable to follow instructions on the job because of misjudgment and that created conflicts.  The Veteran completely stopped working in the 1980s, which he said was due to lung disease that surfaced at age 30.  He did not work long enough to get Social Security Administration disability benefits.  Regarding his ability to carry out employment functions, specifically the effect the Veteran's service-connected psychiatric disability had on his ability to engage in substantially gainful employment, and disregarding age or any other physical disabilities, the examiner noted that if the Veteran was physically able to work he would have been able to function in any occupational setting including general employment settings, sedentary employment, and loosely supervised settings in which little interaction with the public was required.  The Veteran's psychiatric disability alone did not render him unemployable.  The Veteran was now attending VA outpatient treatment.  He took psychotropic medication.  The claims file review indicated a history of anxiety- related diagnoses, which started during his military service.  He now drank alcohol at a moderate level.  He stopped smoking in 1985 when he developed a lung disease.

Symptoms, for VA rating purposes, were depressed mood; anxiety; impaired impulse control, such as unprovoked irritability.  The report stated that the Veteran did not have any other symptoms attributable to a mental disorder. The Veteran was capable of managing his or her financial affairs.  The Veteran had been diagnosed with PTSD in the past.  According to the examiner, a careful examination of the Veteran and a review of his claims file indicated that it is less likely than not that he developed PTSD due to service.  However, it was at least as likely as not that he developed an anxiety disorder while he was in the military service best diagnosed as anxiety disorder NOS.  Further indicated, a psychiatrist treating the Veteran at a VA Medical Center (VAMC) had given a similar diagnosis.  

On the June 2016 VA examination, the diagnosis was anxiety disorder, and polysubstance abuse, in remission.  Estimated impairment was occupational and social impairment with reduced reliability and productivity.  This was due to anxiety resulting in nervousness and avoidance of others affecting social relationships; while substance use was in remission.  Relevant social history was that the Veteran was divorced from his wife and now with a different person.            He had three children and the relationship was fair.  He reported having two friends and the relationship was good.  He denied involvement in social organizations.           The Veteran last worked in 1979.  He reported having problems being around others.  He reported doing labor jobs.  He reported also having limited ability to read or write.  He had difficulty finding work before the military.  He denied having received an award of Social Security Administration (SSA) disability in the past.                He reported receiving welfare in the past.  He denied college after the military.   The Veteran reported attending counseling and psychiatric care with the VA.              A letter submitted by his psychiatrist revealed that his anxiety had gotten worse due to his pulmonary problems.  He denied suicide attempts.  He denied hospitalization.  He had been receiving mental health treatment for the past four years on and off.  The Veteran reported being arrested for two ADW incidents (assault with deadly weapon) approximately eight years ago and a fight remotely.  The Veteran denied alcohol or drug usage.  He reported heavy alcohol and drug usage until 1981.           He reported stopping on his own.  The Veteran reported having anxiety since the military, reportedly his current symptoms having gotten worse due to his breathing problems.  The VA examiner found symptoms for VA rating purposes to consist of anxiety; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran was isolative and avoided crowds.  He had arrived at the examination with an oxygen tank.  There was some evidence of anxiety, but more memory issues.  There was no change in the diagnosis of anxiety disorder.  At this time, the Veteran's condition was active.  Based upon the examination, the Veteran needed to seek follow-up treatment.  The claimant required psychiatric care and counseling for PTSD.  This information was conveyed to the claimant during the examination.  The claimant did not appear to pose any threat of danger or injury to self or others.

A June 2016 VA physician letter states that the Veteran had recently experienced increased level of anxiety due to a diagnosis of end-stage chronic obstructive pulmonary disease (COPD) that was given to him by a pulmonologist.  The Veteran was also experiencing anxiety related to shortness of breath from COPD.  As a result, he had required increased amounts of Xanax to help control his anxiety.  He was also going to start treatment under the care of a psychiatrist to discuss his increased level of anxiety.  

Having given consideration to what the record demonstrates, objectively evaluated and by the Veteran's own statements, the Board finds that a 50 percent evaluation was warranted for the time period prior to May 20, 2016. However, a rating higher than 50 percent is not warranted for any part of the appeal period. This determination represents a partial grant of benefits sought.    

First, in regard to initial rating, the evidence establishes that the Veteran's symptoms prior to May 20, 2016, equated in severity, frequency and duration to occupational and social impairment with reduced reliability and productivity, the basis in the rating schedule for 50 percent.  It is concluded he did so applying VA's benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Since the effective date of service connection from 2009, the Veteran had several characteristic symptoms of his anxiety disorder, including nightmares, avoidance, detachment, restricted affect, anxiety, and sleep problems.  Some of this was initially thought due to PTSD (that diagnosis never being confirmed for purpose of VA compensation).  The ensuing outpatient records for two years portray a less severe problem.  However, proper VA rating procedure will consider a service-connected condition longitudinally over time.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").  See also Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  By way of the January 2011 examination, the Veteran, subjectively, described pervasive disappointment with a few areas of his life.  Panic attacks were present, frequent and strong enough apparently, that the problem approximated the rating criteria for 50 percent. See again VA General Rating Formula, Mental Disorders.  He had socially guarded and avoidant behavior.  He had a very limited employment history, demonstrating difficulty in establishing and maintaining effective work and social relationships, as included directly within the criteria for 50 percent rating.  

At the time of the 2013 VA examination, it appeared that on the surface the anxiety related issues had abated some both in symptoms documented and the examiner's estimation of severity, nonetheless, taking a longitudinal view of the evidence the Veteran had a very limited job history with concentration problems and difficulty relating to others.  Per the 2013 examiner, the Veteran remained primarily employable despite service-connected disability. Again, however, for purpose of a VA schedular rating, effect on employment appears more than at a mild level.  Moreover, the 2013 examiner did indicate the Veteran had the symptom of "impaired impulse control, such as unprovoked irritability" -- which falls literally under category for a 70 percent evaluation under the rating formula, however, overall, the Veteran's symptoms do not evince deficiencies in most areas to which 70 percent applies.  The symptom in question appears based on a single incident with a family member.  Regardless, impaired impulse control with irritability contemplates a more serious degree of ratable disorder than the 30 percent assigned originally for this period.  Accordingly, there are grounds to award a 50 percent initial rating for the period prior to May 20, 2016.  

Having determined that a 50 percent rating is appropriate for the entirety of the appeal period, the Board underscores that no higher evaluation is warranted for the entire rating period.  While the 2011 examination demonstrated exacerbated symptomatology, the Veteran's speech, thought process, memory, appearance and movement were all unaffected.  The Veteran also consistently denied suicidal or homicidal ideation.  The Veteran's anxiety disorder did not have an overriding impact on daily activities to more than moderate level.  Nor did the Veteran have other characteristic symptoms of a 70 percent rating, including obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  To extent there was difficulty adapting to a work setting, already mentioned, it was more commensurate with a reduced overall level of function, not a heightened level with deficiencies in most areas.  Again as stated, the 2013 examiner in particular found the Veteran employable with few limitations.  Overall, the Veteran's symptoms do not demonstrate a level of severity or deficiencies in most areas, including judgment, work, and thinking that equate to the level required for the award of a 70 percent rating. His thought processes were not impaired, his judgment was not deemed inappropriate, and his work difficulties were not sufficient to prevent employment. For these reasons, a higher rating than 50 percent is not warranted. 

Accordingly, an initial 50 percent rating, but no higher, for a psychiatric disorder is awarded prior to May 20, 2016, and for the entirety of the appeal period.  


ORDER

A 50 percent rating, but no higher, for chronic acquired psychiatric disorder, diagnosed as anxiety disorder NOS, with mixed anxiety and depressive features, is granted from April 3, 2009 to May 19, 2016.  

A rating greater than 50 percent for an acquired psychiatric disorder, diagnosed as anxiety disorder NOS, with mixed anxiety and depressive features, for the period beginning on May 20, 2016, is denied.


REMAND

The Veteran's representative states an updated VA Compensation and Pension examination by an audiologist is needed for the Veteran's bilateral hearing loss claim because the condition has not been evaluated since 2011 and it has worsened.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.")  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, and associate these with the Veterans Benefits Management System (VBMS) electronic claims folder.

2. Thereafter, schedule the Veteran for a VA audiological examination for his bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears. 

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Review the claims file.  If any directive specified in this remand has not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the claim on appeal for increased rating for bilateral hearing loss, in light of additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


